Lewis, J.
1. It is not error for the court, at the trial term of a suit upon an unconditional promissory note, to permit the defendant to amend his plea of payment, that has been duly filed, by simply admitting facts making out a prima facie case for plaintiff and giving to defendant the right to open and conclude.
2. Where a note for a specified sum is given by the owner of land to a merchant for supplies to make a crop, and is secured by a mortgage on the crop, and the account for such supplies is entered by the merchant in his books and exceeds in amount the sum named in the note, the debtor has the right, when he makes payments from the proceeds of the crop, to direct the creditor to first apply such payments to the note. This is true although such application will leave the balance of the account unsecured.
3. The fact that the debtor accepts receipts for such payments as having been made “on account” does not estop him from showing that he directed the credits to be placed on the note.
4. There was sufficient evidence to support the verdict.

Judgment affirmed.


All the Justices concurring.